EXHIBIT 10.4
 
GUARANTY
 
December 31, 2005
 
FOR VALUE RECEIVED, and in consideration of note purchases from, loans made or
to be made or credit otherwise extended or to be extended by Laurus Master Fund,
Ltd. (“Laurus”) to or for the account of Cancable Inc., an Ontario corporation
(“Debtor”), from time to time and at any time and for other good and valuable
consideration and to induce Laurus, in its discretion, to purchase such notes,
make such loans or extensions of credit and to make or grant such renewals,
extensions, releases of collateral or relinquishments of legal rights as Laurus
may deem advisable, each of the undersigned (and each of them if more than one,
the liability under this Guaranty being joint and several) (jointly and
severally referred to as “Guarantors” or “the undersigned”) irrevocably and
unconditionally guarantees to Laurus, its successors, endorsees and assigns the
prompt payment when due (whether by acceleration or otherwise) of all present
and future obligations and liabilities of any and all kinds of Debtor to Laurus
and of all instruments of any nature evidencing or relating to any such
obligations and liabilities upon which Debtor or one or more parties and Debtor
is or may become liable to Laurus, whether incurred by Debtor as maker,
endorser, drawer, acceptor, guarantors, accommodation party or otherwise, and
whether due or to become due, secured or unsecured, absolute or contingent,
joint or several, and however or whenever acquired by Laurus, whether arising
under, out of, or in connection with (i) that certain Securities Purchase
Agreement dated as of the date hereof by and between the Debtor, Cancable
Holding Corp. and Laurus (the “Securities Purchase Agreement”), (ii) each
Related Agreement referred to in the Securities Purchase Agreement, (the
Securities Purchase Agreement and each Related Agreement, as each may be
amended, modified, restated or supplemented from time to time, are collectively
referred to herein as the “Documents”), or any documents, instruments or
agreements relating to or executed in connection with the Documents or any
documents, instruments or agreements referred to therein or otherwise, or any
other indebtedness, obligations or liabilities of the Debtor to Laurus, whether
now existing or hereafter arising, direct or indirect, liquidated or
unliquidated, absolute or contingent, due or not due and whether under, pursuant
to or evidenced by a note, agreement, guaranty, instrument or otherwise (all of
which are herein collectively referred to as the “Obligations”), and
irrespective of the genuineness, validity, regularity or enforceability of such
Obligations, or of any instrument evidencing any of the Obligations or of any
collateral therefor or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of the
Obligations in any case commenced by or against Debtor under Title 11, United
States Code, the Bankruptcy and Insolvency Act (Canada) (the “BIA”) and the
Companies’ Creditors Arrangement Act (the “CCAA”) including, without limitation,
obligations or indebtedness of Debtor for post-petition interest, fees, costs
and charges that would have accrued or been added to the Obligations but for the
commencement of such case. Terms not otherwise defined herein shall have the
meaning assigned such terms in the Securities Purchase Agreement. In furtherance
of the foregoing, the undersigned hereby agrees as follows:
 

1.      
No Impairment. Laurus may at any time and from time to time, either before or
after the maturity thereof, without notice to or further consent of the
undersigned, extend the time of payment of, exchange or surrender any collateral
for, renew or extend any of the Obligations or increase or decrease the interest
rate thereon, or any other agreement with Debtor or with any other party to or
person liable on any of the Obligations, or interested therein, for the
extension, renewal, payment, compromise, discharge or release thereof, in whole
or in part, or for any modification of the terms thereof or of any agreement
between Laurus and Debtor or any such other party or person, or make any
election of rights Laurus may deem desirable under the United States Bankruptcy
Code, as amended, the BIA, the CCAA, or any other federal, provincial or state
bankruptcy, reorganization, moratorium or insolvency law relating to or
affecting the enforcement of creditors’ rights generally (any of the foregoing,
an “Insolvency Law”) without in any way impairing or affecting this Guaranty.
This instrument shall be effective regardless of the subsequent incorporation,
merger, amalgamation or consolidation of Debtor or Guarantors, or any change in
the composition, nature, personnel or location of Debtor or Guarantors and shall
extend to any successor entity to Debtor or Guarantors, including a debtor in
possession or the like under any Insolvency Law.

 

--------------------------------------------------------------------------------


 

2.      
Guaranty Absolute. Each of the undersigned jointly and severally guarantees that
the Obligations will be paid strictly in accordance with the terms of the
Documents and/or any other document, instrument or agreement creating or
evidencing the Obligations, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of Debtor with respect thereto. Guarantors hereby knowingly accept the
full range of risk encompassed within a contract of “continuing guaranty” which
risk includes the possibility that Debtor will contract additional indebtedness
for which Guarantors may be liable hereunder after Debtor’s financial condition
or ability to pay its lawful debts when they fall due has deteriorated, whether
or not Debtor has properly authorized incurring such additional indebtedness.
The undersigned acknowledge that (i) no oral representations, including any
representations to extend credit or provide other financial accommodations to
Debtor, have been made by Laurus to induce the undersigned to enter into this
Guaranty and (ii) any extension of credit to the Debtor shall be governed solely
by the provisions of the Documents. The liability of each of the undersigned
under this Guaranty shall be absolute and unconditional, in accordance with its
terms, and shall remain in full force and effect without regard to, and shall
not be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation: (a) any
waiver, indulgence, renewal, extension, amendment or modification of or
addition, consent or supplement to or deletion from or any other action or
inaction under or in respect of the Documents or any other instruments or
agreements relating to the Obligations or any assignment or transfer of any
thereof, (b) any lack of validity or enforceability of any Document or other
documents, instruments or agreements relating to the Obligations or any
assignment or transfer of any thereof, (c) any furnishing of any additional
security to Laurus or its assignees or any acceptance thereof or any release of
any security by Laurus or its assignees, (d) any limitation on any party’s
liability or obligation under the Documents or any other documents, instruments
or agreements relating to the Obligations or any assignment or transfer of any
thereof or any invalidity or unenforceability, in whole or in part, of any such
document, instrument or agreement or any term thereof, (e) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to Debtor, or any action taken with respect to
this Guaranty by any trustee, receiver, interim receiver, or receiver and
manager, or by any court, in any such proceeding, whether or not the undersigned
shall have notice or knowledge of any of the foregoing, (f) any exchange,
release or nonperfection of any collateral, or any release, or amendment or
waiver of or consent to departure from any guaranty or security, for all or any
of the Obligations or (g) any other circumstance which might otherwise
constitute a defense available to, or a discharge of, the undersigned. Any
amounts due from the undersigned to Laurus shall bear interest until such
amounts are paid in full at the highest rate then applicable to the Obligations.
Obligations include post-petition interest whether or not allowed or allowable.

 
 
-2-

--------------------------------------------------------------------------------


 

3.      
Waivers.

 
(a)  This Guaranty is a guaranty of payment and not of collection. Laurus shall
be under no obligation to institute suit, exercise rights or remedies or take
any other action against Debtor or any other person liable with respect to any
of the Obligations or resort to any collateral security held by it to secure any
of the Obligations as a condition precedent to the undersigned being obligated
to perform as agreed herein and each of the Guarantors hereby waives any and all
rights which it may have by statute or otherwise which would require Laurus to
do any of the foregoing. The obligations of each Guarantor hereunder are
independent of the Obligations and a separate action or actions may be brought
and prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against Debtor or whether Debtor is joined in any
such action or actions. Each of the Guarantors further consents and agrees that
Laurus shall be under no obligation to marshal any assets in favor of
Guarantors, or against or in payment of any or all of the Obligations. The
undersigned hereby waives all suretyship defenses and any rights to interpose
any defense, counterclaim or offset of any nature and description which the
undersigned may have or which may exist between and among Laurus, Debtor and/or
the undersigned with respect to the undersigned’s obligations under this
Guaranty, or which Debtor may assert on the underlying debt, including but not
limited to failure of consideration, breach of warranty, fraud, payment (other
than cash payment in full of the Obligations), statute of frauds, bankruptcy,
infancy, statute of limitations, accord and satisfaction, and usury.
 
(b)  Each of the undersigned further waives (i) notice of the acceptance of this
Guaranty, of the making of any such loans or extensions of credit, and of all
notices and demands of any kind to which the undersigned may be entitled,
including, without limitation, notice of adverse change in Debtor’s financial
condition or of any other fact which might materially increase the risk of the
undersigned and (ii) presentment to or demand of payment from anyone whomsoever
liable upon any of the Obligations, protest, notices of presentment, non-payment
or protest and notice of any sale of collateral security or any default of any
sort.
 
(c)  Notwithstanding any payment or payments made by the undersigned hereunder,
or any setoff or application of funds of the undersigned by Laurus, the
undersigned shall not be entitled to be subrogated to any of the rights of
Laurus against Debtor or against any collateral or guarantee or right of offset
held by Laurus for the payment of the Obligations, nor shall the undersigned
seek or be entitled to seek any contribution, indemnification or reimbursement
from Debtor in respect of payments made by the undersigned hereunder, until all
amounts owing to Laurus by Debtor on account of the Obligations are paid in full
and Laurus’ obligation to extend credit pursuant to the Documents have been
terminated. If, notwithstanding the foregoing, any amount shall be paid to the
undersigned on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full and Laurus’ obligation to extend
credit pursuant to the Documents shall not have been terminated, such amount
shall be held by the undersigned in trust for Laurus, segregated from other
funds of the undersigned, and shall forthwith upon, and in any event within two
(2) business days of, receipt by the undersigned, be turned over to Laurus in
the exact form received by the undersigned (duly endorsed by the undersigned to
Laurus, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as Laurus may determine, subject to the provisions of
the Documents. Any and all present and future debts and obligations of Debtor to
any of the undersigned are hereby waived and postponed in favor of, and
subordinated to the full payment and performance of, all present and future
debts and Obligations of Debtor to Laurus.
 
-3-

--------------------------------------------------------------------------------


 

4.      
Indemnity. As an original and independent obligation under this Guaranty each
Guarantor shall:

 
(a)  indemnify Laurus and keep Laurus indemnified against any cost, loss,
expense or liability of whatever kind resulting from the failure by Debtor to
make due and punctual payment of any of the Obligations or resulting from any of
the Obligations being or becoming void, voidable, unenforceable or ineffective
against Debtor (including, but without limitation, all legal and other costs,
charges and expenses incurred by Laurus, in connection with preserving or
enforcing, or attempting to preserve or enforce, its rights under this
Guaranty); and
 
(b)  pay on demand the amount of such cost, loss, expense or liability whether
or not Laurus has attempted to enforce any rights against any Debtor or any
other person or otherwise.
 

5.      
Security. All sums at any time to the credit of the undersigned and any property
of the undersigned in Laurus’ possession or in the possession of any bank,
financial institution or other entity that directly or indirectly, through one
or more intermediaries, controls or is controlled by, or is under common control
with, Laurus (each such entity, an “Affiliate”) shall be deemed held by Laurus
or such Affiliate, as the case may be, as security for any and all of the
undersigned’s obligations to Laurus and to any Affiliate of Laurus, no matter
how or when arising and whether under this or any other instrument, agreement or
otherwise.

 

6.      
Representations and Warranties. Each of the undersigned respectively, hereby
jointly and severally represents and warrants (all of which representations and
warranties shall survive until all Obligations are indefeasibly satisfied in
full and the Documents have been irrevocably terminated), that:

 
(a)  Corporate Status. It is a corporation, partnership or limited liability
company, as the case may be, duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization indicated on the
signature page hereof and has full power, authority and legal right to own its
property and assets and to transact the business in which it is engaged.
 
-4-

--------------------------------------------------------------------------------


 
(b)  Authority and Execution. It has full power, authority and legal right to
execute and deliver, and to perform its obligations under, this Guaranty and has
taken all necessary corporate, partnership or limited liability company, as the
case may be, action to authorize the execution, delivery and performance of this
Guaranty.
 
(c)  Legal, Valid and Binding Character. This Guaranty constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditor’s rights and general principles of equity that restrict
the availability of equitable or legal remedies. 
 
(d)  Violations. The execution, delivery and performance of this Guaranty will
not violate any requirement of law applicable to it or any contract, agreement
or instrument to it is a party or by which it or any of its property is bound or
result in the creation or imposition of any mortgage, lien or other encumbrance
other than to Laurus on any of its property or assets pursuant to the provisions
of any of the foregoing, which, in any of the foregoing cases, could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.
 
(e)  Consents or Approvals. No consent of any other person or entity (including,
without limitation, any creditor of the undersigned) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty by it, except to the extent that the failure to
obtain any of the foregoing could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
(f)  Litigation. Other than as set out in Schedule 6(f) hereto in relation to
A.C. Technical Systems Ltd., no litigation, arbitration, investigation or
administrative proceeding of or before any court, arbitrator or governmental
authority, bureau or agency is currently pending or, to the best of its
knowledge, threatened (i) with respect to this Guaranty or any of the
transactions contemplated by this Guaranty or (ii) against or affecting it, or
any of its property or assets, which, in each of the foregoing cases, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.
 
(g)  Financial Benefit. It has derived or expects to derive a financial or other
advantage from each and every loan, advance or extension of credit made under
the Documents or other Obligation incurred by the Debtor to Laurus.
 

7.      
Acceleration.

 
(a)  If any breach of any covenant or condition or other event of default shall
occur and be continuing under any agreement made by Debtor or any of the
undersigned to Laurus, or either Debtor or any of the undersigned should at any
time become insolvent, or make a general assignment, or if a proceeding in or
under any Insolvency Law shall be filed or commenced by, or in respect of, any
of the undersigned, or if a notice of any lien, levy, or assessment is filed of
record with respect to any assets of any of the undersigned by the United States
of America or Canada, or any respective department, agency, or instrumentality
of either country, or if any taxes or debts owing at any time or times hereafter
to any one of them becomes a lien or encumbrance upon any assets of the
undersigned in Laurus’ possession, or otherwise, any and all Obligations shall
for purposes hereof, at Laurus’ option, be deemed due and payable without notice
notwithstanding that any such Obligation is not then due and payable by Debtor.
 
-5-

--------------------------------------------------------------------------------


 
(b)  Each of the undersigned will promptly notify Laurus of any default by such
undersigned in its respective performance or observance of any term or condition
of any agreement to which the undersigned is a party if the effect of such
default is to cause, or permit the holder of any obligation under such agreement
to cause, such obligation to become due prior to its stated maturity and, if
such an event occurs, Laurus shall have the right to accelerate such
undersigned’s obligations hereunder.
 

8.      
Payments from Guarantors. Laurus, in its sole and absolute discretion, with or
without notice to the undersigned, may apply on account of the Obligations any
payment from the undersigned or any other guarantors, or amounts realized from
any security for the Obligations, or may deposit any and all such amounts
realized in a non-interest bearing cash collateral deposit account to be
maintained as security for the Obligations.

 

9.      
Tax Gross Up. Any and all payments by each Guarantor hereunder, and any amounts
on account of interest or deemed interest, shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on net income or franchise taxes of Laurus by the
jurisdiction in which such person is organized or has its principal office (all
such non-excluded taxes, levies, imposts, deductions, charges withholdings and
liabilities, collectively or individually, “Taxes”). If any Guarantor shall be
required to deduct any Taxes from or in respect of any sum payable hereunder to
Laurus, (i) the sum payable shall be increased by the amount (an “additional
amount”) necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 9) Laurus
shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) such Guarantor shall make such deductions and
(iii) such Guarantor shall pay the full amount deducted to the relevant
governmental authority in accordance with applicable law.

 
In addition, each Guarantor agrees to pay to the relevant governmental authority
in accordance with applicable law any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Guaranty (“Other Taxes”).
Each Guarantor shall deliver to Laurus official receipts, if any, in respect of
any Taxes or Other Taxes payable hereunder promptly after payment of such Taxes
or Other Taxes or other evidence of payment reasonably acceptable to Laurus.
 
Each Guarantor hereby indemnifies and agrees to hold Laurus harmless from and
against Taxes and Other Taxes (including, without limitation, Taxes and Other
Taxes imposed on any amounts payable under this Section 9) paid by such person,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
Such indemnification shall be paid within ten (10) days from the date on which
any such person makes written demand therefore specifying in reasonable detail
the nature and amount of such Taxes or Other Taxes.
 
-6-

--------------------------------------------------------------------------------


 

10.    
Costs. The undersigned shall pay on demand, all costs, fees and expenses
(including, without limitation, expenses for legal services of every kind)
relating or incidental to the enforcement or protection of the rights of Laurus
hereunder or under any of the Obligations.

 

11.    
No Termination. This is a continuing irrevocable guaranty and shall remain in
full force and effect and be binding upon the undersigned, and each of the
undersigned’s successors and assigns, until all of the Obligations have been
paid in full and Laurus’ obligation to extend credit pursuant to the Documents
has been irrevocably terminated. If any of the present or future Obligations are
guaranteed by persons, partnerships or corporations in addition to the
undersigned, the death, release or discharge in whole or in part or the
bankruptcy, amalgamation, merger, consolidation, incorporation, liquidation or
dissolution of one or more of them shall not discharge or affect the liabilities
of any undersigned under this Guaranty.

 

12.    
Recapture. Anything in this Guaranty to the contrary notwithstanding, if Laurus
receives any payment or payments on account of the liabilities guaranteed
hereby, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver, interim receiver or receiver and
manager or any other party under any Insolvency Law, common law or equitable
doctrine, then to the extent of any sum not finally retained by Laurus, the
undersigned’s obligations to Laurus shall be reinstated and this Guaranty shall
remain in full force and effect (or be reinstated) until payment shall have been
made to Laurus, which payment shall be due on demand.

 

13.    
Books and Records. The books and records of Laurus showing the account between
Laurus and Debtor shall be admissible in evidence in any action or proceeding,
shall be binding upon the undersigned for the purpose of establishing the items
therein set forth and shall constitute prima facie proof thereof.

 

14.    
No Waiver. No failure on the part of Laurus to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Laurus of any right, remedy
or power hereunder preclude any other or future exercise of any other legal
right, remedy or power. Each and every right, remedy and power hereby granted to
Laurus or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by Laurus at any time and from time
to time.

 

15.    
Waiver of Jury Trial. EACH OF THE UNDERSIGNED DOES HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BASED ON OR WITH RESPECT TO THIS GUARANTY OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR RELATING OR INCIDENTAL HERETO. THE UNDERSIGNED DOES
HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF LAURUS HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT LAURUS WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.

 
-7-

--------------------------------------------------------------------------------


 

16.    
Governing Law; Jurisdiction; Amendments. THIS INSTRUMENT CANNOT BE CHANGED OR
TERMINATED ORALLY, AND SHALL BE GOVERNED, CONSTRUED AND INTERPRETED AS TO
VALIDITY, ENFORCEMENT AND IN ALL OTHER RESPECTS IN ACCORDANCE WITH THE LAWS OF
THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA. EACH OF THE UNDERSIGNED
EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF THE SUPREME COURT OF THE
STATE OF NEW YORK, COUNTY OF NEW YORK, AND OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK FOR ALL PURPOSES IN CONNECTION HEREWITH.
ANY JUDICIAL PROCEEDING BY THE UNDERSIGNED AGAINST LAURUS INVOLVING, DIRECTLY OR
INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR
CONNECTED HEREWITH SHALL BE BROUGHT ONLY IN THE SUPREME COURT OF THE STATE OF
NEW YORK, COUNTY OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK. THE UNDERSIGNED FURTHER CONSENTS THAT ANY
SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT LIMITATION, ANY
NOTICE OR MOTION OR OTHER APPLICATION TO EITHER OF THE AFOREMENTIONED COURTS OR
A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY
BE SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF
NEW YORK BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN
SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS. EACH OF
THE UNDERSIGNED WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION
OR VENUE OR BASED UPON FORUM NON CONVENIENS.

 

17.    
Judgment Currency. If, for the purpose of obtaining or enforcing judgment
against any Guarantor in any court in any jurisdiction, it becomes necessary to
convert into any other currency (such other currency being hereinafter in this
section referred to as the “Judgment Currency”) an amount due under this
Guaranty in any currency (the “Obligation Currency”) other than the Judgment
Currency, the conversion shall be made at the rate of exchange prevailing on the
business day immediately preceding (a) the date of actual payment of the amount
due, in the case of any proceeding in the courts of New York or in the courts of
any other jurisdiction that will give effect to such conversion being made on
such date, or (b) the date on which the foreign court determines, in the case of
any proceeding in the courts of any other jurisdiction (the applicable date as
of which such conversion is made pursuant to this section being hereinafter in
this section referred to as the “Judgment Conversion Date”).

 
-8-

--------------------------------------------------------------------------------


 
If, in the case of any proceeding in the court of any jurisdiction referred to
in the preceding paragraph, there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt of the
amount due in immediately available funds, the Guarantor shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Guarantor under this section shall be due as a separate debt
and shall not be affected by judgment being obtained for any other amounts due
under or in respect of this Guaranty.
 

18.    
Severability. To the extent permitted by applicable law, any provision of this
Guaranty which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

19.    
Amendments, Waivers. No amendment or waiver of any provision of this Guaranty
nor consent to any departure by the undersigned therefrom shall in any event be
effective unless the same shall be in writing executed by each of the
undersigned directly affected by such amendment and/or waiver and Laurus.

 

20.    
Notice. All notices, requests and demands to or upon the undersigned, shall be
in writing and shall be deemed to have been duly given or made (a) when
delivered, if by hand, (b) three (3) days after being sent, postage prepaid, if
by registered or certified mail, (c) when confirmed electronically, if by
facsimile, or (d) when delivered, if by a recognized overnight delivery service
in each event, to the numbers and/or address set forth beneath the signature of
the undersigned.

 

21.    
This Guaranty may be executed in any number of counterparts which shall,
collectively and separately constitute one agreement. Any signature delivered by
a party by facsimile transmission or by sending a scanned copy by electronic
mail shall be deemed an original signature hereto.

 

22.    
Successors. Laurus may, from time to time, without notice to the undersigned,
sell, assign, transfer or otherwise dispose of all or any part of the
Obligations and/or rights under this Guaranty. Without limiting the generality
of the foregoing, Laurus may assign, or grant participations to, one or more
banks, financial institutions or other entities all or any part of any of the
Obligations. In each such event, Laurus, its Affiliates and each and every
immediate and successive purchaser, assignee, transferee or holder of all or any
part of the Obligations shall have the right to enforce this Guaranty, by legal
action or otherwise, for its own benefit as fully as if such purchaser,
assignee, transferee or holder were herein by name specifically given such
right. Laurus shall have an unimpaired right to enforce this Guaranty for its
benefit with respect to that portion of the Obligations which Laurus has not
disposed of, sold, assigned, or otherwise transferred.

 
-9-

--------------------------------------------------------------------------------


 

23.    
It is understood and agreed that any person or entity that desires to become a
Guarantor hereunder, or is required to execute a counterpart of this Guaranty
after the date hereof pursuant to the requirements of any Document, shall become
Guarantor hereunder by (x) executing a joinder agreement in form and substance
satisfactory to Laurus, (y) delivering supplements to such exhibits and annexes
to such Documents as Laurus shall reasonably request and (z) taking all actions
as specified in this Guaranty as would have been taken by such Guarantor had it
been an original party to this Guaranty, in each case with all documents
required above to be delivered to Laurus and with all documents and actions
required above to be taken to the reasonable satisfaction of Laurus.

 

24.    
Release. Nothing except cash payment in full of the Obligations shall release
any of the undersigned from liability under this Guaranty.

 

25.    
Limitation of Obligations under this Guaranty. Each Guarantor and Laurus (by its
acceptance of the benefits of this Guaranty) hereby confirms that it is its
intention that this Guaranty not constitute (i) a fraudulent transfer or
conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act or any similar federal, provincial or state law; or (ii) a
preference or a preferential transfer for purposes of the BIA or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect in
any bankruptcy, insolvency or similar proceeding with respect to Debtor. To
effectuate the foregoing intention, each Guarantor which is subject to the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act or any similar US federal
or state law and Laurus (by its acceptance of the benefits of this Guaranty)
hereby irrevocably agrees that the Obligations guaranteed by such Guarantor
shall be limited to such amount as will, after giving effect to such maximum
amount and all other (contingent or otherwise) liabilities of such Guarantor
that are relevant under such laws and after giving effect to any rights to
contribution pursuant to any agreement providing for an equitable contribution
among such Guarantor and the other Guarantors (including this Guaranty), result
in the Obligations of such Guarantor under this Guaranty in respect of such
maximum amount not constituting a fraudulent transfer or conveyance, preference
or preferential transfer.

 

26.    
Understanding With Respect to Waivers and Consents. Each Guarantor warrants and
agrees that each of the waivers and consents set forth in this Guaranty is made
voluntarily and unconditionally after consultation with outside legal counsel
and with full knowledge of its significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which such Guarantor
otherwise may have against the Debtor, Laurus or any other person or entity or
against any collateral. If, notwithstanding the intent of the parties that the
terms of this Guaranty shall control in any and all circumstances, any such
waivers or consents are determined to be unenforceable under applicable law,
such waivers and consents shall be effective to the maximum extent permitted by
law.

 

27.    
Remedies Not Exclusive. The remedies conferred upon Laurus in this Guaranty are
intended to be in addition to, and not in limitation of any other remedy or
remedies available to Laurus under applicable law or otherwise.

 
[Remainder of this page has been intentionally left blank.]
 
 
-10-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned this 31st
day of December, 2005.
 
 CREATIVE VISTAS, INC. (Arizona)
 
By:   /s/ Dominic Burns

--------------------------------------------------------------------------------


Name: Dominic Burns
Title: President
Address:
 
CANCABLE HOLDING CORP. (Delaware)
 
 
By:   /s/ Sayan Navaratnam

--------------------------------------------------------------------------------


Name: Sayan Navaratnam
Title: Chairman and CEO
Address:
 
 
CANCABLE, INC. (Nevada)
 
 
By:   /s/ Ross Jepson

--------------------------------------------------------------------------------


Name: Ross Jepson
Title: President
Address:
 
 
CREATIVE VISTAS ACQUISITION CORP. (Ontario)
 
 
By:   /s/ Sayan Navaratnam

--------------------------------------------------------------------------------

Name: Sayan Navaratnam
Title: President and Secretary
Address:
 
 
A.C. TECHNICAL SYSTEMS LTD. (Ontario)
 
 
By: /s/ Dominic Burns

--------------------------------------------------------------------------------


Name: Dominic Burns
Title: President and Secretary
Address:
 
 
IVIEW DIGITAL VIDEO SOLUTIONS INC. (Canada)
 
 
By:   /s/ Sayan Navaratnam

--------------------------------------------------------------------------------


Name: Sayan Navaratnam
Title: President
Address:
 


-11-

--------------------------------------------------------------------------------

